Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s remarks filed 12/13/21. Claims 21-40 are pending with claims 21 and 31 in independent form.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks on pages 7-9 of the response filed 12/13/21 have overcome the previous rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 21 and all its dependencies, A transaction card, comprising: a card component comprising: an electrically non-conductive substrate; and an electrically conductive material applied to the electrically non- conductive substrate to form an electrically conductive surface; and a coating material applied to the electrically conductive surface of the card component by electrically charging at least one of the coating material or the electrically conductive surface; and a coating layer disposed on the electrically applied coating material. With respect to claim 31 and all its dependencies, A method of manufacturing a transaction card, comprising: forming a card component comprising an electrically non-conductive substrate; applying an electrically conductive material to the substrate to form an electrically conductive surface; applying a coating material to the electrically conductive surface component by electrically charging at least one of the coating material or the electrically conductive surface; and applying a coating layer on the electrically applied coating material. The prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH